DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 10, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Watanabe et al. US 20070297064 Al in view of Moseley et al. US 20200086817 Al in further view of Wilkinson et al. US 20190369801 Al and Watanabe2 et al. US 20080068284 Al  discloses that the display devices (2) to (5), includes a plurality of detection units provided in a direction perpendicular to the screen and detecting an object approaching the screen and the input direction judgment unit judges which information among the individually displayed information the operation input corresponds to based on information obtained from the detection units.  According to the display device (7), since the detection units are provided in a plurality of levels in a direction perpendicular to the screen, for example, the direction of approach of the object to the screen can be found from a line connecting a point of the object detected by a detection unit provided at the top level and a point of the object detected by a detection unit provided at the bottom level. If the direction of approach of the object to the screen is found, from which direction the operation input comes is learned. Therefore, by using information obtained from the detection unit, which information among the individually displayed information the operation input corresponds to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624